DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heismann (US 2014/0021949), in view of Malik et al. (WO 2018/098331; hereinafter Malik).
Regarding claim 1, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows a RF coil unit (see abstract; par. [0052]) for MRI (see abstract; par. [0042]) including: an outer layer forming an exterior of the RF coil unit (see exterior of coil body 110 in fig. 2; par. [0052]); a pressure reservoir enclosed by the outer layer (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]) and wherein the pressure reservoir includes a plurality of openings extending through the pressure reservoir (see fig. 2 and 3); and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2), wherein the RF coil element includes a coupling electronics portion seated within one of the plurality of openings (see fig. 2 and 3).
But, Heismann fails to explicitly state an array of RF coil elements.  
Malik discloses an anterior RF coil array for MRI system.  Malik teaches a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an array of RF coil elements in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array. 
Regarding claim 3, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik teaches a layer of cloth material for the loop portions (see par. [0083]), and wherein the loop portions are fixed to the layer of cloth material (see par. [0083]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a layer of cloth material for the loop portions, wherein the loop portions are fixed to the layer of cloth material in the invention of Heismann, as taught by Malik, to provide a flexible support material.  The examiner notes that upon modification of the coil unit of Heismann to incorporate the cloth material for the loop portions as taught by Malik will have the cloth material between the pressure reservoir and the loop portions.
Regarding claim 4, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik teaches a layer of cloth material to which the loop portions are fixed (see par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a layer of cloth material to which the loop portions are fixed in the invention of Heismann, as taught by Malik, to provide a flexible support material.  The examiner notes that upon modification of the coil unit of Heismann to incorporate the cloth material for the loop portions as taught by Malik will have the loop portions disposed between the pressure reservoir and the layer of cloth material. 

Regarding claim 5, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Heismann shows a fluid passage which fluidly couples the sealed chamber to ambient atmosphere (see par. [0018]).
Regarding claim 6, the limiation “wherein a pressure inside the pressure reservoir is reduced by flowing gas out of the pressure reservoir to the ambient atmosphere, the pressure is increased by flowing gas into the pressure reservoir from the ambient atmosphere" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Heismann and Malik is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 7, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Heismann shows wherein the pressure reservoir further comprises a plurality of particles within the sealed chamber (see par. [0018], [0019]).
Regarding claim 8, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a coil-interfacing cable electrically couples the RF coil array to an MRI system (see par. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a coil-interfacing cable electrically couples the RF coil array to an MRI system in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system. 
Regarding claim 9, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows an output board which electrically couples the array of RF coil elements to the coil-interfacing cable (see par. [0020], [0038], [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized an output board which electrically couples the array of RF coil elements to the coil-interfacing cable in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system.
Regarding claim 10, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik teaches a plurality of spacers  (see par. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a plurality of spacers in the invention of Heismann, as taught by Malik, to provide padding and spacing and flame-retardant properties.  The examiner notes that upon modification of the coil unit of Heismann to incorporate the plurality of spacers of Malik will have the spacers between the outer layer and the pressure reservoir.  
Regarding claim 11, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows a RF coil unit (see abstract; par. [0052]) for MRI (see abstract; par. [0042]) including: an outer layer forming an exterior of the RF coil unit (see exterior of coil body 110 in fig. 2; par. [0052]); a pressure reservoir enclosed by the outer layer (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]), and wherein the pressure reservoir includes a plurality of openings extending through the pressure reservoir (see fig. 3); and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2), and a coupling electronics portion seated within  at a corresponding opening of the plurality of openings of the pressure (see fig 2 and 3).
But, Heismann fails to explicitly state an array of RF coil elements, each RF coil element comprises a loop portion.
Malik discloses an anterior RF coil array for MRI system.  Malik teaches a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]), that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an array of RF coil elements, that coil elements comprises a loop portion in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array.  The Examiner notes that upon modification of prior art Heismann to incorporate the Loop portion of Malik will provide the loop portion disposed on one side of the pressure reservoir. 
Regarding claim 12, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows wherein each RF coil element further comprises an electrical wire electrically coupled to the coupling electronics portion (see par. [0073]; fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized an electrical wire electrically coupled to the coupling electronics portion in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system.  The examiner notes that upon modification of prior art Heismann to incorporate the wire and loop portions of Malik will provide having the wire and loop portion be disposed on opposing sides of the pressure reservoir. 
Regarding claim 13, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a plurality of thermal patches disposed on both side of the coupling electronics portions (see fig. 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a plurality of thermal patches disposed on both side of the coupling electronics portions in the invention of Heismann, as taught by Malik, to provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system.  
Regarding claim 14, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows a RF coil unit (see abstract; par. [0052]) for MRI (see abstract; par. [0042]) including: an outer layer forming an exterior of the RF coil unit (see exterior of coil body 110 in fig. 2; par. [0052]); a pressure reservoir enclosed by the outer layer within an interior  (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]), and a plurality of through-holes formed by inner sidewalls of the pressure reservoir (see fig. 3), the inner sidewalls offset from the outer sidewalls of the pressure reservoir (see fig. 2 and 3); a fluid passage extending to the exterior of the RF coil unit through the opening of the outer layer (see par. [0018], fig. 2 and 3), the fluid passage fluidly coupled to the pressure reservoir (see par. [0053]) and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2), and a coupling electronics portion seated within a corresponding through-hole of the plurality of through-holes of the pressure reservoir (see fig 2 and 3).
But, Heismann fails to explicitly state an array of RF coil elements, each RF coil element comprises a loop portion, and an opening extending through the outer layer to an interior of the RF coil unit.
Malik discloses an anterior RF coil array for MRI system.  Malik teaches a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]), that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077]), and an opening extending through the outer layer to an interior of the RF coil unit (see fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an array of RF coil elements, that coil elements comprises a loop portion and an opening extending through the outer layer to an interior of the RF coil unit, and in the invention of Heismann, as taught by Malik, to provide with RF coil array which have high density anterior array or  high definition anterior array and to incorporate RF coil array interfacing connector.  The Examiner notes that upon modification of prior art Heismann to incorporate the Loop portion of Malik will provide the loop portion disposed on one side of the pressure reservoir. 
Regarding claim 15, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a plurality of thermal patches disposed on the fabric support (see fig. 7 and 8).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using plurality of thermal patches in the invention of Heismann, as taught by Malik to be able to sort out the flow of signals, provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system. The Examiner notes that upon modification of the coil unit of Heismann to incorporate the plurality of thermal patches taught by Malik would have the patches positioned at opposing sides of the pressure reservoir, and will have each of the hole of the plurality of holes close by a corresponding patches of the plurality of thermal patches.  In fig. 2, Heismann shows that the coil body 110 surrounds and are place both side of pressure reservoir  150, therefore, modifying Heismann coil body 110 to incorporate the plurality of patches inside the coil body 110 taught by Malik will have have the patches positioned at opposing sides of the pressure reservoir, and will have each of the hole of the plurality of holes close by a corresponding patches of the plurality of thermal patches.
Regarding claim 16, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore, Malik shows a plurality of thermal patches disposed on the fabric support (see fig. 7 and 8), and were each coupling electronics portion is coupled to exactly one respective thermal patch of the first plurality of thermal patches and exactly one respective thermal patch of the second plurality of thermal patches (see fig. 7 and 8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of using plurality of thermal patches in the invention of Heismann, as taught by Malik to be able to sort out the flow of signals, provide power to the coil unit and to transmit signals between the RF coils and other aspects of the processing system. The Examiner notes that upon modification of the coil unit of Heismann to incorporate the plurality of thermal patches taught by Malik would provide the first plurality of thermal patches fixed to a first side of the pressure reservoir and the second plurality of thermal patches to a second side of the pressure reservoir.  In fig. 2, Heismann shows that the coil body 110 surrounds and are place both side of pressure reservoir  150, therefore, modifying Heismann coil body 110 to incorporate the plurality of patches inside the coil body 110 taught by Malik will have have the patches positioned at opposing sides of the pressure reservoir, and will the first plurality of thermal patches fixed to a first side of the pressure reservoir and the second plurality of thermal patches to a second side of the pressure reservoir.
Regarding claim 18, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows wherein the fluid passage is configured to couple to a vacuum source to flow gas from the pressure reservoir to ambient atmosphere (see par. [0064]).
Regarding claim 19, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows wherein the fluid passage includes a valve configured to fluidly isolate the pressure reservoir from ambient atmosphere in a close position (see fig. 2 and 3; par. [0053]), and to fluidly couple the pressure reservoir to ambient atmosphere in an open position (see fig. 3; par. 0064]).
Regarding claim 20, Heismann discloses control of a pressure of a local coil in relation to an objection under examination.  Heismann shows wherein the pressure reservoir is sealed and fluidly isolated from ambient atmosphere at each through hole of the plurality of through holes by the inner sidewalls (see fig. 2 and 3).
Regarding claim 21, Heismann and Malik disclose the invention substantially as described in the 103 rejection above, furthermore Heismann shows wherein each of the plurality of opening is fluidly isolated from an interior of the pressure reservoir (fig. 2 and 3 shows that the interior of the pressure reservoir is isolated from fluid).


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The previous claim rejection under 35 USC 112 (b) to claim 17 has been withdrawn in view of Applicant’s amendment to claim 17.
Applicant's arguments, pages 9-12, filed on 09/22/2022 have been fully considered but they are not persuasive.
Applicant’s argument on page 9 to middle of page 10, with respect to prior art rejection of claim 1, the examiner respectfully disagrees.  The examiner maintains that combined invention of Heismann and Malik does teach all the claim limitations set forth in claim 1, particularly the claim limitation of wherein the pressure reservoir includes a plurality of openings extending through the pressure reservoir; and wherein each RF coil element includes a coupling electronics portion seated within one of the plurality of openings.  The Examiner has relied on prior art Heismann to show a pressure reservoir enclosed by the outer layer (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]) and wherein the pressure reservoir includes a plurality of openings extending through the pressure reservoir (fig. 2 and 3 shows that the pressure reservoir including a plurality of opening which extends through the pressure reservoir); and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element includes a coupling electronics portion seated within one of the plurality of openings (the examiner notes that the claim does not require the whole coupling electronic to be seated within the opening, fig. 2 and 3 shows that the RF coil element includes a coupling electronics portion seated within one of the plurality of openings).  The examiner has relied on prior art Malik to teach a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]).

Applicant’s argument on middle or page 10 to middle of page 11, with respect to prior art rejection of claim 11, the examiner respectfully disagrees. The examiner maintains that combined invention of Heismann and Malik does teach all the claim limitations set forth in claim 11, particularly the claim limitation of a pressure reservoir including a plurality of openings extending through the pressure reservoir, a coupling electronics portion seated within a corresponding opening of the plurality of openings of the pressure reservoir. The examiner has relied on prior art Heismann to show a pressure reservoir enclosed by the outer layer (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]), and wherein the pressure reservoir includes a plurality of openings extending through the pressure reservoir (fig. 3 shows that the pressure reservoir including a plurality of opening which extends through the pressure reservoir); and RF coil element enclosed by the outer layer (see par. [0052]; coil body 110 will have RF coil element), wherein the RF coil element is disposed outside of the sealed chamber of the pressure reservoir (coil body 110 is outside of pressure reservoir 150 in fig. 2), and a coupling electronics portion seated within  at a corresponding opening of the plurality of openings of the pressure (the examiner notes that the claim does not require the whole coupling electronic to be seated within the opening, fig. 2 and 3 shows that the RF coil element includes a coupling electronics portion seated within one of the plurality of openings).  The examiner has relied on prior art Malik to teach a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]), that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077]).
Applicant’s argument on middle or page 11 to middle of page 12, with respect to prior art rejection of claim 14, the examiner respectfully disagrees. The examiner maintains that combined invention of Heismann and Malik does teach all the claim limitations set forth in claim 14, particularly the claim limitation of a pressure reservoir including a plurality of through-holes from by inner sidewalls of the pressure reservoir, and a coupling electronics portion seated within a corresponding through-hole of the plurality of through-holes of the pressure reservoir.  The examiner has relied on prior art Heismann to teach a pressure reservoir enclosed by the outer layer within an interior  (see par. [0053]; see 150 in fig. 2 which is enclosed by outer layer of 110), wherein the pressure reservoir forms a sealed chamber (see par. [0053]), and a plurality of through-holes formed by inner sidewalls of the pressure reservoir (fig. 3 shows the pressure reservoir including the plurality of through-holes formed by the inner sidewalls of the pressure reservoir), a fluid passage extending to the exterior of the RF coil unit through the opening of the outer layer (see par. [0018], fig. 2 and 3), and a coupling electronics portion seated within a corresponding through-hole of the plurality of through-holes of the pressure reservoir (the examiner notes that the claim does not require the whole coupling electronic to be seated within the through-hole, fig 2 and 3 show that the coupling electronics portion seated within a corresponding through-hole of the plurality of through-holes of the pressure reservoir).  The examiner has relied on prior art Malik teach a RF coil unit (see 14 in fig. 1; par. [0037]) for MRI (see 10 in fig. 1; par. [0023]) including: an array of RF coil elements enclosed by the outer layer (see par. [0083]), that coil elements comprises a loop portion (see par. [0077), and coupling electronic portions (see par. [0077]), and an opening extending through the outer layer to an interior of the RF coil unit (see fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reese (US2017/0095365) disclose a vacuum splint with RF coil for MRI. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793